Citation Nr: 1442957	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for residuals of a right wrist injury.

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a hearing conducted by the undersigned in July 2014.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  

As discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder has been received.

The de novo claim for service connection for an acquired psychiatric disorder, as well as the issues of whether new and material evidence has been received to reopen the previously denied claims of service connection for residuals of a right wrist injury and hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In an unappealed August 2007 rating decision, the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD); the Veteran was notified of this decision and apprised of his appeal rights, but did not timely appeal; and new and material evidence was not received within the following year.

2.  The evidence received since the August 2007 rating decision, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received, and the petition to reopen the issue of entitlement to service connection for an acquired psychiatric disorder is granted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

As the Board's determination represents a grant of the petition to reopen, a discussion of VCAA is not required at this time.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds Mayfield v. Nicholson, 444 F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  Law and Regulations

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

III.  Analysis

In August 2007, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran was notified of this decision and of his appeal rights in a February 12, 2008 letter, but did not perfect a timely appeal of that denial.  Moreover, no new evidence pertaining to the Veteran's claim was associated with the claims file within one year of the RO's decision.

The RO denied the Veteran's claim, in part, because there was no evidence of a current disability.  In this capacity, the Board notes that while the RO stated that the Veteran's private treatment records were "negligible" for treatment for PTSD, it is clear that this was a typographic error.  Instead, at the time of the RO's decision, the Veteran's VA and private treatment records were negative for any diagnosis of an acquired psychiatric disorder. 

Evidence associated with the claims file since the August 2007 rating decision includes a March 2014 VA examination report.  In this report, a VA examiner diagnosed the Veteran with major depressive disorder. 

While cognizant that the Veteran was originally denied service connection for PTSD, in light of the recent diagnosis of major depressive disorder, the Board has recharacterized the Veteran's claim as listed on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran's claim was previously denied because there was no evidence of an acquired psychiatric disorder.  As noted, there is now evidence that indicates that the Veteran has major depressive disorder.  Obviously, this evidence is new in that it was not previously of record.  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claim.  For these reasons, the Board finds that the evidence received since August 2007 warrants a reopening of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection an acquired psychiatric disorder, and, to that extent only, the appeal is granted.


REMAND

As discussed, the claim for service connection for an acquired psychiatric disorder is being reopened based on the receipt of new and material evidence.  However, before addressing the merits of this claim, or the issues of whether new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for hypertension or residuals of a right wrist injury, the Board finds that additional development is required.

I.  VCAA Notice

In this case, the evidence of record does not indicate that the Veteran has received complete notice pursuant to the VCAA.  This must be accomplished.

II.  VA Treatment Records

In the March 2014 supplemental statement of the case (SSOC), the RO reported that it had conducted an electronic review of the Veteran's VA treatment records from August 1993 to the present.  However, these records have not been associated with the Veteran's claims file and they are unavailable for Board review.  Accordingly, on remand, the Veteran's VA treatment records should be obtained and associated with his claims file. 

III.  Stressor verification

The Veteran has identified two stressors that are capable of verification.  Specifically, during the July 2014 hearing, the Veteran testified that his unit was attacked in August 1969.  See Hearing transcript, pgs. 4-5.  The Veteran has also reported that his unit was attacked when it first landed in Vietnam.  See the May 2009 notice of disagreement.

The record does not indicate that an attempt has been made to verify any potentially verifiable reported stressors.  This must be accomplished.

In addition, while the record currently contains excerpts of the Veteran's service personnel records, it is possible that a complete set might shed more light on the nature of the Veteran's service.  Therefore, the Veteran's service personnel records should be obtained and associated with the claims file. 

IV.  VA Examination 

The Veteran was provided a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder in March 2014.  While the VA examiner indicated that the Veteran's depression was not due to or caused by his active duty service, the examiner did not provide any rationale for this statement.  As a result, the VA examiner's opinion is inadequate for adjudication purposes.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a notice letter which complies with the notification requirements of the VCAA as discussed in Kent.  This letter should inform the Veteran of the reasons behind the RO's August 2007 denial of service connection for hypertension and residuals of a right wrist injury.  The letter should also inform the Veteran of what evidence is required to substantiate all claims currently on appeal as well as his and VA's respective duties for obtaining evidence.  Specifically, the letter should inform the Veteran that his claims for hypertension and residuals of a right wrist injury were previously denied for lack of nexus to service.

2.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  After obtaining authorization from the Veteran for release of all identified records, as appropriate, the AOJ should attempt to obtain such records.  

The AOJ should also obtain and associate with the claims file the VA treatment records listed as "electronically review[ed]" in the March 2014 SSOC.  Specifically, the AOJ should associate VA treatment records from Montgomery/Tuskegee dated from August 1993 to February 2011, Birmingham dated from May to June 2013, and Tuscaloosa dated from November 2009 to March 2014.  Additionally, all relevant VA records dated from March 2014 to the present should also be obtained.

All efforts to obtain such records should be documented in the claims file.  All available records should be associated with the Veteran's claims file.

3.  The AOJ should contact the National Personnel Records Center and/or any other appropriate repository of records, and request a complete copy of the Veteran's service personnel records.  All efforts to obtain such records should be documented in the claims folder.

4.  The AOJ should attempt to verify through CURR or other appropriate records repository the Veteran's claim that the 1st Marine Aircraft Wing, Marine Wing Support Group 17, Wing Equipment and Repair Squadron 17, was attacked on July 13, 1969 and/or August 20, 1969.  The AOJ should specifically attempt to verify any rocket/mortar attacks that may have occurred. 

5.  Once the above development is completed, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all current psychiatric disorders.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.

After examination of the Veteran and a review of the claims file, the examiner should do the following:

a) The examiner should list all psychiatric disabilities diagnosed on examination. 

b) For any psychiatric disability (other than PTSD) diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to active duty.

c) For any PTSD diagnosed on examination, the examiner must identify the stressor(s) which serve as the basis for the PTSD diagnosis. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a SSOC and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


